Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 17, 2018

The Court of Appeals hereby passes the following order:

A19I0002. ERIKA HOLLY GRIFFIN v. THE STATE.

      On June 29, 2018, the trial court denied a motion to suppress filed by Erika
Holly Griffin. The trial court signed a certificate of immediate review on July 10,
2018, and Griffin filed this application for interlocutory appeal. We, however, lack
jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the trial court does not enter the certificate of immediate review
within that ten-day period, it is untimely, and the party seeking review must wait until
the final judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga.
175, 176 (200 SE2d 748) (1973). Here, the trial court entered its certificate of
immediate review eleven days after the order Griffin seeks to appeal. Accordingly,
we lack jurisdiction to consider this application for interlocutory appeal, which is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/17/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.